Citation Nr: 1535102	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  08-04 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine prior to June 6, 2008.  

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine from June 6, 2008, to the present.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

4.  Entitlement to a separate initial compensable rating for radiculopathy of the left lower extremity involving the sciatic nerve prior to April 30, 2014.

5.  Entitlement to an initial 20 percent disability rating for radiculopathy of the left lower extremity involving the sciatic nerve from April 30, 2014, to the present.

6.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity involving the sciatic nerve from April 30, 2014, to the present.

7.  Entitlement to a separate initial compensable rating for radiculopathy of the left lower extremity involving the femoral nerve prior to April 30, 2014.

8.  Entitlement to an initial 20 percent disability rating for radiculopathy of the left lower extremity involving the femoral nerve from April 30, 2014, to the present.

9.  Entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity involving the femoral nerve from April 30, 2014, to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had various periods of active service with the Texas Army National Guard between June 1983 and September 1992, to include active duty for training from November 1983 to February 1984.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2006 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (the RO) which granted the appellant's claim for service connection for degenerative disc disease of the lumbar spine; a 10 percent disability rating was assigned, effective February 8, 2006.  The Veteran expressed disagreement with the assigned disability rating and initiated the current appeal.  Although the RO subsequently increased the assigned disability rating to 20 percent disabling effective June 6, 2008, the claimant has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The Veteran testified at a Travel Board hearing that was chaired by the undersigned Acting Veterans Law Judge at the Houston RO in May 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

In July 2010, the Board took jurisdiction of the TDIU claim pursuant to the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) and remanded the claims for increased ratings for degenerative disc disease of the lumbar spine and TDIU for further development.  By the same token, the Board remanded those three claims again in March 2014.

The April 30, 2014, VA examination report reveals radiculopathy of the left lower extremity involving the sciatic and femoral nerves.  In light of this medical evidence, the Board will consider whether separate ratings are warranted for radiculopathy of the left lower extremity involving the sciatic and femoral nerves.  See 38 C.F.R. § 4.71a, General rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  Therefore, the issues are as stated on the first two pages of this decision.

All issues except for the following - (1) entitlement to an initial 20 percent disability rating for radiculopathy of the left lower extremity involving the sciatic nerve from April 30, 2014, to the present; and (2) entitlement to an initial 20 percent disability rating for radiculopathy of the left lower extremity involving the femoral nerve from April 30, 2014, to the present - are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The weight of evidence shows that from April 30, 2014, to the present, the service-connected degenerative disc disease of the lumbar spine has been manifested by radiculopathy of the left lower extremity involving the sciatic nerve that is moderate in severity.

2.  The weight of evidence shows that from April 30, 2014, to the present, the service-connected degenerative disc disease of the lumbar spine has been manifested by radiculopathy of the left lower extremity involving the femoral nerve that is moderate in severity.


CONCLUSIONS OF LAW

1.  A separate 20 percent disability rating for radiculopathy of the left lower extremity involving the sciatic nerve from April 30, 2014, to the present is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2015).

2.  A separate 20 percent disability rating for radiculopathy of the left lower extremity involving the femoral nerve from April 30, 2014, to the present is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met for the limited purposes of assigning two 20 percent disability ratings for radiculopathies of the left lower extremity involving the sciatic and femoral nerves from April 30, 2014, to the present.  Given the favorable decision below and the fact that the Board is remanding the following issues - (1) entitlement to a disability rating in excess of 20 percent for radiculopathy of the left lower extremity involving the sciatic nerve from April 30, 2014, to the present; and (2) entitlement to a disability rating in excess of 20 percent for radiculopathy of the left lower extremity involving the femoral nerve from April 30, 2014, to the present - a detailed explanation of how VA complied with the VCAA to the extent necessary to assign two 20 percent disability ratings is unnecessary.

The service-connected degenerative disc disease of the lumbar spine can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, should be evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General rating Formula for Diseases and Injuries of the Spine, Note (1).

Under the provisions of 38 C.F.R. § 4.124a, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

38 C.F.R. § 4.124a, Diagnostic Code 8520 provides that mild incomplete paralysis in the sciatic nerve is rated as 10 percent disabling and that moderate incomplete paralysis is rated as 20 percent disabling.  Moderately severe incomplete paralysis is rated as 40 percent disabling, and severe incomplete paralysis with marked muscular atrophy is rated 60 percent disabling.  Complete paralysis is rated as 80 percent disabling, and is manifested by the foot dandles and drops, no active movement possible of the muscles below the knee, and flexion of the knee weakened and (very rarely) lost.

Diagnostic Code 8526 rates neuropathy associated with the anterior crural (femoral) nerve.  A 10 percent evaluation is warranted for mild incomplete paralysis of the anterior crural (femoral) nerve.  A 20 percent rating requires evidence of moderate incomplete paralysis of anterior crural (femoral) nerve.  A 30 percent rating requires evidence of severe incomplete paralysis of anterior crural (femoral) nerve.  A 40 percent rating requires evidence of complete paralysis.  When there is complete paralysis, there is paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2015).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2015).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

A note regarding peripheral neuropathy of the upper extremities provides that combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  There is no such note regarding rating peripheral neuropathy of the lower extremities.  See 38 C.F.R. § 4.124a.

The report of the April 30, 2014, VA examination reflects the presence of radiculopathy on the left side involving both the L2/L3/L4 nerve roots (femoral nerve) and L4/L5/S1/S2/S3 nerve roots (sciatic nerve).  The examiner described the severity of the left-sided radiculopathy as being moderate in nature.  Physical examination revealed that the muscle strength was 4/5 (active movement against some resistance) on the left side in hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  While there was no muscle atrophy in the left lower extremity and the sensory exam was normal in that extremity, left knee and ankle reflexes were absent.

The weight of evidence shows that from April 30, 2014, to the present, the service-connected degenerative disc disease of the lumbar spine has been manifested by radiculopathy of the left lower extremity involving the sciatic nerve that is moderate in severity.  The weight of evidence shows that from April 30, 2014, to the present, the service-connected degenerative disc disease of the lumbar spine has been manifested by radiculopathy of the left lower extremity involving the femoral nerve that is moderate in severity.

The Board does not have to address whether an extraschedular rating is warranted at this time because the following issues remain pending:  (1) entitlement to a disability rating in excess of 20 percent for radiculopathy of the left lower extremity involving the sciatic nerve from April 30, 2014, to the present; and (2) entitlement to a disability rating in excess of 20 percent for radiculopathy of the left lower extremity involving the femoral nerve from April 30, 2014, to the present.


ORDER

Entitlement to an initial 20 percent disability rating for radiculopathy of the left lower extremity involving the sciatic nerve from April 30, 2014, to the present is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial 20 percent disability rating for radiculopathy of the left lower extremity involving the femoral nerve from April 30, 2014, to the present is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In its March 2014 remand, the Board directed the AOJ to obtain his treatment records for the VA outpatient clinic in Corpus Christi, Texas, since October 2011.  The AOJ indicated in April 2014 that all records from October 2011 to the present were obtained, but the treatment records are incomplete.  The treatment records from June 17, 2013, to the present were obtained.  A urinalysis, chemistry profiles, and a complete blood count were performed on February 7, 2012.  Moreover, the medications list shows that medications were prescribed on March 15, 2012, for pain, to include specifically nerve pain.  There are no treatment records in the electronic claims file that are dated on or around February 7, 2012, and March 15, 2012.  Thus, the AOJ did not comply with the directives of the March 2014 remand by not obtaining treatment records from February and March 2012.  Stegall v. West, 11 Vet. App. 268 (1998).  In addition to obtain all treatment records from the VA outpatient clinic in Corpus Christi, Texas, from October 2011 to June 16, 2013, to specifically include treatment records dated on or around February 7, 2012, and March 15, 2012, the AOJ should obtain any additional records from the VA outpatient clinic in Corpus Christi, Texas, from April 2014 to the present.

In his formal TDIU claim dated in September 2010, the Veteran reported that he last worked full-time in 2008.  At the April 2014 VA examination, however, it was noted that he does currently work.  VA may assign TDIU based on a veteran's temporary (i.e., not-permanent) inability to follow a substantially gainful occupation.  VAOPGPREC 5-2005 (Nov. 25, 2005).  The AOJ should ask the appellant to provide his employment history from 2008 to the present.

The TDIU issue must also be reconsidered in light of the assignment of two twenty percent disability ratings for radiculopathy of the left lower extremity involving the sciatic and femoral nerves.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment records pertaining to his lumbar spine disability with radiculopathy and any other treatment records pertaining to his TDIU claim and obtain any identified records.  Regardless of the appellant's response, obtain all treatment records from the VA outpatient clinic in Corpus Christi, Texas, from October 2011 to June 16, 2013, to specifically include treatment records dated on or around February 7, 2012, and March 15, 2012, and any additional records from April 2014 to the present.  The AOJ should document all efforts to obtain these records.

2.  Ask the Veteran to provide his employment history from 2008 to the present.

3.  Thereafter, the AOJ should undertake any additional necessary development on the issues on appeal and then readjudicate the following issues:  (1) entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the lumbar spine prior to June 6, 2008; (2) entitlement to an initial evaluation in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine from June 6, 2008, to the present; (3) entitlement to TDIU; (4) entitlement to a separate initial compensable rating for radiculopathy of the left lower extremity involving the sciatic nerve prior to April 30, 2014; (5) entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity involving the sciatic nerve from April 30, 2014, to the present; (6) entitlement to a separate initial compensable rating for radiculopathy of the left lower extremity involving the femoral nerve prior to April 30, 2014; and (7) entitlement to an initial disability rating in excess of 20 percent for radiculopathy of the left lower extremity involving the femoral nerve from April 30, 2014, to the present.  The AOJ should consider whether extraschedular consideration is warranted for the increased rating and TDIU claims, to include the TDIU claim during any period of unemployment during the appellate period.  If any claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to that issue or issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


